                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
KTF                                                    271 Cadman Plaza East
F. #2016R001900                                        Brooklyn, New York 11201



                                                       May 28, 2021


By Electronic Mail and ECF

Jeremy Temkin, Esq.
Ryan McMenamin, Esq.
Morvillo Abramowitz
565 5th Ave
New York, NY 10017

               Re:    United States v. Jason Peltz
                      Criminal Docket No. 21-CR-154 (NGG)

Dear Mssrs. Temkin and McMenamin:

              Enclosed please find the government’s supplemental discovery in accordance
with Rule 16 of the Federal Rules of Criminal Procedure. This production contains the following
materials:

                             Description                                          Bates Numbers

  Full Google search warrant returns for JPELTZ8 and                      PELTZ_EDNY000000065057-
  METROPOLISDIRECTLTD                                                     PELTZ_EDNY000000065058

                                                                          PELTZ_EDNY000000065059-
  Full Apple search warrant returns for JPELTZ183
                                                                          PELTZ_EDNY000000065060
                The government requests reciprocal discovery from the defendant. If you have
any questions or requests regarding further discovery or a disposition of this matter, please do
not hesitate to contact us.

                                                     Very truly yours,

                                                     MARK J. LESKO
                                                     Acting United States Attorney

                                             By:      /s/ Kaitlin T. Farrell
                                                     Kaitlin T. Farrell
                                                     Sarah M. Evans
                                                     Assistant U.S. Attorneys
                                                     (718) 254-6072/6490

Enclosures

cc:    Clerk of the Court (NGG) (by ECF) (without enclosures)




                                                 2
